Exhibit 10.5



[SVP/EVP]
NUANCE COMMUNICATIONS, INC.
CHANGE OF CONTROL AND SEVERANCE AGREEMENT
This Change of Control and Severance Agreement (the “Agreement”) is made and
entered into by and between [_______] (“Executive”) and Nuance Communications,
Inc., a Delaware corporation (the “Company”), effective as of [DATE] (the
“Effective Date”).
RECITALS
1. The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) has determined that it is in the best interests of the
Company and its shareholders to assure that the Company will have the continued
dedication and objectivity of Executive, notwithstanding the possibility,
threat, or occurrence of a Change of Control.
2. The Committee believes that it is imperative to provide Executive with
severance benefits upon Executive’s termination of employment under certain
circumstances to provide Executive with enhanced financial security, incentive
and encouragement to remain with the Company.
3. [The Executive and the Company are party to an employment agreement dated
[DATE] (the “Employment Agreement”).]
4. Certain capitalized terms used in the Agreement are defined in Section 7
below.
AGREEMENT
NOW, THEREFORE, in consideration of Executive’s continued employment and the
mutual covenants contained herein, the parties hereto agree as follows:
1.Term of Agreement. This Agreement will have an initial term commencing on the
Effective Date and ending September 30, 2015 (the “Initial Term”). At the end of
the Initial Term, this Agreement will renew automatically for additional one (1)
year terms (each an “Additional Term”), unless either party provides the other
party with written notice of non-renewal at least sixty (60) days prior to the
date of automatic renewal. Notwithstanding the foregoing provisions of this
paragraph, if a Change of Control occurs when there are fewer than twelve
(12) months remaining during the Initial Term or an Additional Term, the term of
this Agreement will extend automatically through the date that is twelve
(12) months following the effective date of the Change of Control. If Executive
becomes entitled to benefits under Section 3 during the term of this Agreement,
the Agreement will not terminate until all of the obligations of the parties
hereto with respect to this Agreement have been satisfied. For avoidance of
doubt, Executive will not be entitled to severance benefits under Section 3 due
solely to notice of non-renewal or termination of the Agreement due to
non-renewal.
2.At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law,
except as otherwise specifically provided under the terms of a written
employment agreement between the Company and Executive.
3.Severance Benefits.
(a)Termination Other than During Change of Control Period. If Executive’s
employment is terminated by the Company other than for Cause, and such
termination occurs outside the Change of Control Period, then, subject to
Section 4, Executive will receive from the Company:
(i)Severance. A lump sum severance payment equal to one hundred percent (100%)
of Executive’s annual base salary as in effect immediately prior to the
termination date.
(ii)Continued Employee Benefits. Continuation coverage under the terms of the
Company medical benefit plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) for Executive and/or
Executive’s eligible dependants, subject to Executive timely electing COBRA
coverage. For one year from the

1



--------------------------------------------------------------------------------



date of Executive’s termination the Company will pay directly on Executive’s
behalf the COBRA premiums (at the coverage levels in effect immediately prior to
Executive’s termination).
(b)Termination Following a Change of Control. If during the Change of Control
Period (i) Executive’s employment is terminated by the Company or its successor
other than for Cause, or (ii) Executive resigns for Good Reason, then, subject
to Section 4, Executive will receive from the Company:
(i)Severance. A lump sum severance payment equal to one hundred percent (100%)
of Executive’s annual base salary as in effect immediately prior to the
termination date (or, if greater, as in effect immediately prior to the Change
of Control).
(ii)Target Bonus. A lump sum severance payment equal to one hundred percent
(100%) of the greater of (1) Executive’s target bonus for the year in which
Executive’s termination occurs, or (2) Executive’s target bonus in effect
immediately prior to the Change of Control.
(iii)Continued Employee Benefits. Continuation coverage under the terms of the
Company medical benefit plan pursuant to COBRA for Executive and/or Executive’s
eligible dependants, subject to Executive timely electing COBRA coverage. For
one year from the date of Executive’s termination the Company will pay directly
on Executive’s behalf the COBRA premiums (at the coverage levels in effect
immediately prior to Executive’s termination). Notwithstanding the preceding
sentence, if the Company determines in its sole discretion that it cannot
provide the foregoing benefit without potentially violating, or being subject to
an excise tax under, applicable law (including, without limitation, Section 2716
of the Public Health Service Act), the Company will in lieu thereof provide to
Executive a taxable lump sum cash payment in an amount equal to the product of
(x) twelve (12), multiplied by (y) the monthly COBRA premium that Executive
otherwise would be required to pay to continue the group health coverage for
Executive and Executive’s eligible dependents, as applicable, as in effect on
the date of Executive’s termination of employment (which amount will be based on
the premium for the first month of COBRA coverage), which payment will be made
regardless of whether Executive elects COBRA continuation coverage. For the
avoidance of doubt, the taxable payment in lieu of COBRA reimbursements may be
used for any purpose, including, but not limited to continuation coverage under
COBRA, and will be subject to all applicable tax withholdings.
(iv)Vesting of Equity Awards. One hundred percent (100%) of Executive’s
outstanding and unvested time-vesting equity awards (excluding any awards
vesting based on performance) covering shares of the Company’s common stock will
become vested in full.
(c)Vesting of Performance Shares. Upon a Change of Control, a number of
Executive’s outstanding performance-based restricted stock units granted under
the Company’s 2000 Stock Plan (the “Plan”) that are subject to performance goals
for the year in which the Change of Control occurs will become eligible for
time-based vesting assuming the performance goals had been achieved at 100% of
targeted performance (the “Eligible Shares”). Following the Change of Control,
the original time-based vesting schedule for the Eligible Shares will cease to
apply and the Eligible Shares will instead vest on the last day of the
performance period in which the Change of Control occurs, subject to Executive’s
remaining a Service Provider (as defined in the Plan) through such date, or, if
earlier, upon Executive’s termination by the Company or its successor other than
for Cause or upon Executive’s resignation for Good Reason. Such
performance-based restricted stock units will otherwise remain subject to the
terms of the Plan and the applicable award agreement.
(d)Voluntary Resignation; Termination for Cause. If Executive’s employment with
the Company terminates in a voluntary resignation (other than for Good Reason
during the Change of Control Period), or if the Executive is terminated for
Cause, then Executive shall not be entitled to receive severance or other
benefits except as otherwise provided by applicable law or those (if any) as may
be available under the Company’s severance and benefit plans and policies in
effect at the time of such termination.
(e)Accrued Amounts. Without regard to the reason for, or the timing of,
Executive’s termination of employment, the Company shall pay Executive: (i) any
unpaid base salary due for periods prior to the date of termination, (ii) 
accrued and unused vacation, as required under the applicable Company policy;
and (iii) all expenses incurred by Executive in connection with the business of
the Company prior to the date of termination in accordance with the Company’s
business expense reimbursement policy. These payments shall be made promptly
upon termination and within the period of time mandated by law.
(f)Exclusive Remedy. In the event of termination of Executive’s employment as
set forth in Section 3 of this Agreement, the provisions of Section 3 are
intended to be and are exclusive and in lieu of any other rights or remedies to
which Executive or the Company may otherwise be entitled, whether at law, tort
or contract, in equity, or under this Agreement (other than the payment of
accrued but unpaid wages, as required by law, or any unreimbursed reimbursable
expenses). During the term of this Agreement, Executive will be entitled to no
benefits, compensation or other payments or rights upon termination

2



--------------------------------------------------------------------------------



of employment, including under any offer letter or other agreement with the
Company, other than those benefits expressly set forth in Section 3 of this
Agreement.
4.Conditions to Receipt of Severance
(a)Release of Claims Agreement. The receipt of any severance payments or
benefits in Section 3 pursuant to this Agreement is subject to Executive signing
and not revoking a separation agreement and release of claims in substantially
the form attached to this Agreement as Exhibit A (the “Release”), which must
become effective and irrevocable no later than the sixtieth (60th) day following
Executive’s termination of employment (the “Release Deadline”). If the Release
does not become effective and irrevocable by the Release Deadline,
Executive will forfeit any right to severance payments or benefits under this
Agreement. Any severance payments or benefits otherwise payable to Executive
between the termination date and the Release Deadline will be paid on or within
fifteen (15) days following the Release Deadline, or, if later, such time as
required by Section 5(a), except that acceleration of vesting of equity awards
not subject to Section 409A will become effective on the date the Release
becomes effective. In no event will severance payments or benefits be paid or
provided until the Release actually becomes effective and irrevocable.
(b)Proprietary Information and Non-Competition Agreement. Executive’s receipt of
any severance payments or benefits under Section 3 will be subject to Executive
continuing to comply with the terms of any agreements between Executive and the
Company concerning inventions, confidentiality, or restrictive covenants (the
“Confidentiality Agreement”).
5.Section 409A.
(a)Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments will be paid or otherwise provided until Executive has a “separation
from service” within the meaning of Section 409A. Similarly, no severance
payable to Executive, if any, pursuant to this Agreement that otherwise would be
exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A‑1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A. In addition, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s separation from service (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following
Executive’s separation from service, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Executive’s separation from service. All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following Executive’s separation from service, but
before the six (6) month anniversary of the separation from service, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit. Each payment and benefit payable
under this Agreement is intended to constitute a separate payment under Section
1.409A-2(b)(2) of the Treasury Regulations.
(b)Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of this
Agreement.
(c)Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments for purposes
of this Agreement.
(d)The foregoing provisions are intended to comply with, or be exempt from, the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to so comply. Specifically, the payments hereunder are intended to be exempt
from the Requirements of Section 409A under the “short-term” deferral rule set
forth in Section 1.409A-1(b)(4) of the Treasury Regulations. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
before actual payment to Executive under Section 409A. In no event will the
Company reimburse Executive for any taxes that may be imposed on Executive as a
result of Section 409A.
6.Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then Executive’s benefits under this Agreement shall be either
(a)delivered in full, or

3



--------------------------------------------------------------------------------



(b)delivered as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. If a reduction in severance and other benefits
constituting “parachute payments” is necessary so that benefits are delivered to
a lesser extent, reduction will occur in the following order: (1) reduction of
cash payments, (2) cancellation of equity awards granted within the twelve-month
period prior to a “change of control” (as determined under Code Section 280G)
that are deemed to have been granted contingent upon the change of control (as
determined under Code Section 280G), (3) cancellation of accelerated vesting of
equity awards and (4) reduction of continued employee benefits. In the event
that accelerated vesting of equity awards is to be cancelled, such vesting
acceleration will be cancelled in the reverse chronological order of the award
grant dates.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Section 280G and 4999 of the Code. The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section.
7.Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:
(a)Cause. “Cause” will mean (i) any act of dishonesty or fraud taken by
Executive in connection with his or her responsibilities as an employee; (ii)
Executive’s breach of the fiduciary duty or duty of loyalty owed to the Company,
or breach of the duty to protect the Company’s confidential and proprietary
information, (iii) Executive’s conviction or plea of nolo contendere to a felony
or a crime involving fraud, embezzlement, dishonesty, misappropriation of funds
or any other act of moral turpitude, (iv) Executive’s gross negligence or
misconduct in the performance of his or her duties, (v) Executive’s breach of
this Agreement or written policies of the Company; (vi) Executive’s engagement
in conduct or activities that result or will potentially result in negative
publicity or public disrespect, contempt or ridicule of the Company; (vii)
Executive’s failure to abide by the lawful directives of the Company, (viii)
Executive’s failure to satisfactorily perform the primary duties of Executive’s
position after receiving written notice of the issue and the Executive’s
performance has not improved to a satisfactory level within a ninety (90) day
period of time following such notice; or (ix) Executive’s death or absence from
work due to a disability for a period in excess of ninety (90) days in any
twelve month period that qualifies for benefits under the Company’s long-term
disability program.
(b)Change of Control. “Change of Control” will mean the occurrence of any of the
following events:
(i)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the total voting power represented by the Company's then
outstanding voting securities;
(ii)the consummation by the Company of a merger or consolidation of the Company
with any other corporation that has been approved by the stockholders of the
Company, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(iii)the consummation of the sale or disposition by the Company of all or
substantially all of the Company's assets (it being understood that the sale or
spinoff of one or more divisions of the Company shall not constitute the sale or
disposition of all or substantially all of the Company’s assets).
Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(c)Change of Control Period. “Change of Control Period” means the period
beginning on a Change of Control and ending on the one-year anniversary of the
Change of Control.
(d)Code. “Code” means the Internal Revenue Code of 1986, as amended.

4



--------------------------------------------------------------------------------



(e)Deferred Payments. “Deferred Payments” means any severance pay or benefits to
be paid or provided to Executive, if any, pursuant to this Agreement that, in
each case, when considered together, and any other severance payments or
separation benefits that, in each case, when considered together, are considered
deferred compensation under Section 409A.
(f)Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
(g)Good Reason. “Good Reason” means Executive’s termination of employment within
thirty (30) days following the expiration of any cure period (discussed below)
following the occurrence of one or more of the following, without Executive’s
express written consent: (i) a material reduction in Executive’s duties,
authority or responsibilities; provided, however, that the following will not
constitute “Good Reason”: (1) Executive’s continued employment following the
Change of Control with substantially the same responsibility with respect to the
Company’s business and operations (for example, Executive will not experience a
“Good Reason” condition if Executive has substantially the same responsibilities
with respect to the business of the Company as Executive had immediately prior
to the Change of Control whether Executive’s title is revised to reflect
Executive’s placement within the overall corporate hierarchy and whether
Executive provides services to a subsidiary, affiliate, business unit or
otherwise), (2) changes to duties, authority or responsibilities following and
related to a “going-private” transaction with significant management equity
participation, or (3) changes to duties, authority or responsibilities that
results solely from the Company’s ceasing to be a stand-alone public
corporation; (ii) a material reduction by the Company in the annual base
compensation of the Executive as in effect immediately prior to such reduction,
other than a uniform reduction applicable to all executives generally (provided
that one or more reductions in base compensation totaling ten percent (10%) or
less will not constitute a material reduction for purposes of this clause (ii));
(iii) the relocation of the Executive to a facility or a location more than
fifty (50) miles from the Executive’s then present location; or (iv) the failure
of the Company to obtain the assumption of this agreement by any successors
contemplated in Section 8 below.  In order for an event to qualify as Good
Reason, Executive must not terminate employment with the Company without first
providing the Company with written notice of the acts or omissions constituting
the grounds for “Good Reason” within ninety (90) days of the initial existence
of the grounds for “Good Reason” and the Company shall have failed to cure
during a period of thirty (30) days following the date of such notice.
(h)Section 409A. “Section 409A” means Section 409A of the Code and the final
Treasury Regulations and any official Internal Revenue Service guidance
promulgated thereunder.
(i)Section 409A Limit. “Section 409A Limit” means two (2) times the lesser of:
(i) Executive’s annualized compensation based upon the annual rate of pay paid
to Executive during the Executive’s taxable year preceding the Executive’s
taxable year of Executive’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.
8.Successors.
(a)The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 8(a) or which
becomes bound by the terms of this Agreement by operation of law.
(b)Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
9.Notice.
(a)General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered, when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid, or when delivered by private courier service such
as UPS or Federal Express that has tracking capability. In the case of
Executive, mailed notices will be addressed to him or her at the home address
which he or she most recently communicated to the Company in writing. In the
case of the Company, mailed notices will be addressed to its corporate
headquarters, and all notices will be directed to the Chief Executive Officer
and General Counsel of the Company.
(b)Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 9(a) of this Agreement.

5



--------------------------------------------------------------------------------



Such notice will indicate the specific termination provision in this Agreement
relied upon, will set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated, and
will specify the termination date (which will be not more than thirty (30) days
after the giving of such notice or any shorter period required herein).
10.Resignation. Upon the termination of Executive’s employment for any reason,
Executive will be deemed to have resigned from all officer and/or director
positions held at the Company and its affiliates voluntarily, without any
further required action by Executive, as of the end of Executive’s employment
and Executive, at the Board’s request, will execute any documents reasonably
necessary to reflect Executive’s resignation.
11.Miscellaneous Provisions.
(a)No Duty to Mitigate. Executive will not be required to mitigate the amount of
any payment contemplated by this Agreement (whether by seeking new employment or
in any other manner), nor shall any such payment be reduced by any earnings that
Executive may receive from any other source.
(b)Waiver. No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
(c)Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.
(d)Entire Agreement. This Agreement, along with the Confidentiality Agreement,
constitutes the entire agreement of the parties hereto and supersedes in their
entirety all prior representations, understandings, undertakings or agreements
(whether oral or written and whether expressed or implied) of the parties with
respect to the subject matter hereof, during the term of this Agreement. [For
avoidance of doubt, this Agreement is intended to supersede the severance
provisions of the Employment Agreement during the term of this Agreement, but
the Employment Agreement will continue in full force and effect independent of
this Agreement, except as expressly provided herein. To the extent its terms
otherwise apply, the Employment Agreement will survive following termination of
this Agreement due to non-renewal, but in no event will Executive receive
severance under both agreements.] No waiver, alteration, or modification of any
of the provisions of this Agreement will be binding unless in writing and signed
by duly authorized representatives of the parties hereto and which specifically
mention this Agreement.
(e)Choice of Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the Commonwealth of Massachusetts
(with the exception of its conflict of laws provisions).
(f)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.
(g)Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income, employment and other taxes.
(h)Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.
[Signature Page to Follow]

6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.
COMPANY
NUANCE COMMUNICATIONS, INC.
 
 
 
By: _________________________________________
 
Title: _________________________________________
 
Date: _________________________________________
 
 
EXECUTIVE
By: _________________________________________
 
Title: _________________________________________
 
Date: _________________________________________


7



--------------------------------------------------------------------------------



        
EXHIBIT A
FORM OF RELEASE AGREEMENT
This Release of Claims (“Agreement”) is made by and between _______________ (the
“Company”) and _______________ (“Executive”). The Company and Executive are
sometimes referred to collectively as the “Parties” and individually as a
“Party.”
WHEREAS, Executive has agreed to enter this agreement whereby Executive will
release any and all claims Executive may have against the Company upon certain
events specified in the Change of Control and Severance Agreement by and between
Company and Executive (the “Severance Agreement”).
NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:
1.Termination. Executive’s employment from the Company terminated on
________________ (the “Termination Date”).
2.Confidential Information. Executive shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the Proprietary
Information, Inventions and Non-Competition Agreement (the “Confidentiality
Agreement”) between Executive and the Company. Executive agrees that the above
reaffirmation and agreement with the Confidentiality Agreement shall constitute
a new and separately enforceable agreement to abide by the terms of the
Confidentiality Agreement, entered and effective as of the Effective Date.
Executive specifically acknowledges and agrees that any violation of the
restrictive covenants in the Confidentiality Agreement shall constitute a
material breach of this Agreement. Executive shall return all the Company
property and confidential and proprietary information in Executive’s possession
to the Company on the Effective Date of this Agreement.
3.Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the severance and benefits to be paid as set forth
in the Severance Agreement, the Company has paid or provided all salary, wages,
bonuses, accrued vacation, premiums, leaves, relocation costs, interest, fees,
reimbursable expenses, commissions, stock, stock options, vesting, and any and
all other benefits and compensation due to Executive.
4.Non-Solicitation. In exchange for the severance pay and other consideration
under the Severance Agreement to which Executive would not otherwise be
entitled, Executive agrees that for a period of one (1) year after the
Termination Date, Executive will not, without the express written consent of the
Company, in its sole discretion, [(a) solicit any business that is competitive
with the Company’s business from any client or customer of the Company or (b)
either] in Executive’s individual capacity or on behalf of or through any other
entity, either directly or indirectly, hire, engage, recruit or participate in
any way in the hiring, engagement or recruitment of, or participate in any
effort to hire or solicit, any current or future employees of the Company or any
subsidiary thereof. [Delete bracketed text for employees in California.]
5.Non-disparagement. In exchange for the severance pay and other consideration
under the Severance Agreement to which Executive would not otherwise be
entitled, Executive agrees not to disparage the Company, the Company’s officers,
directors, employees, shareholders and agents, in any manner likely to be
harmful to them or the Company’s business, business reputation or personal
reputation. Nothing in this Agreement shall prevent either Executive or the
Company employees who are aware of the existence of this Agreement from
responding accurately and fully to any question, inquiry or request for
information when required by legal process.
6.[Non-Compete. In exchange for the severance pay and other consideration under
the Severance Agreement to which Executive would not otherwise be entitled,
Executive agrees that for a period of one (1) year after the Termination Date,
Executive will not, without the express written consent of the Company, in its
sole discretion, enter, engage in, participate in, or assist, either as an
individual on your own or as a partner, joint venturer, employee, agent,
consultant, officer, trustee, director, owner, part-owner, shareholder, or in
any other capacity, in the United States of America, directly or indirectly, any
other business organization whose activities or products are competitive with
the activities or products of the Company then existing or under development.
Nothing in this Agreement shall prohibit Executive from working for an employer
who is engaged in activities or offers products that are competitive with the
activities and products of the Company so long as Executive does not work for or
with the department, division, or group in that employer’s organization that is
engaging in such activities or developing such products. Executive recognizes
that these restrictions on competition are reasonable because of the Company’s
investment in goodwill, its customer lists, and other proprietary information
and Executive’s knowledge of the Company’s business and business plans. If any
period of time or geographical area should be judged unreasonable in any
judicial proceeding, then the period of time

8



--------------------------------------------------------------------------------



or geographical area shall be reduced to such extent as may be deemed required
so as to be reasonable and enforceable. Nothing in this Agreement shall preclude
Executive from making passive investments of not more than two percent (2%) of a
class securities of any business enterprise registered under the Securities
Exchange Act of 1934, as amended.][Delete bracketed text for employees located
in California.]
7.Release of Claims. Executive agrees that the consideration to be paid in
accordance with the terms of the Severance Agreement represents settlement in
full of all outstanding obligations owed to Executive by the Company. Executive,
on behalf of himself, and his respective heirs, family members, executors and
assigns, hereby fully and forever releases the Company and its past, present and
future officers, agents, directors, employees, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, parents, predecessor and
successor corporations, and assigns, from, and agrees not to sue or otherwise
institute or cause to be instituted any legal or administrative proceedings
concerning any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Executive may possess arising from any omissions, acts or
facts that have occurred up until and including the Effective Date of this
Agreement including, without limitation,
(a)any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;
(b)any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
(c)any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;
(d)any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Family Rights Act; the California
Labor Code, the California Workers’ Compensation Act, the California Fair
Employment and Housing Act, Massachusetts Law Prohibiting Unlawful
Discrimination, as amended, Mass. Gen. Laws ch. 151B, § 1 et seq., Massachusetts
Discriminatory Wage Rates Penalized Law (Massachusetts Equal Pay Law), as
amended, Mass. Gen. Laws ch. 149, § 105A et seq., Massachusetts Right to be Free
from Sexual Harassment Law, Mass. Gen. Laws ch. 214, § 1C, Massachusetts
Discrimination Against Certain Persons on Account of Age Law, Mass. Gen. Laws
ch. 149, § 24A et seq., Massachusetts Equal Rights Law, Mass. Gen. Laws ch. 93,
§ 102 et seq., Massachusetts Violation of Constitutional Rights Law, Mass. Gen.
Laws ch. 12, § 11I, Massachusetts Family and Medical Leave Law, Mass. Gen. Laws
ch. 149, § 52D; and the Massachusetts Wage Act, Mass. Gen. Laws ch. 149, § 148,
et seq.;
(e)any and all claims for violation of the federal, or any state, constitution;
(f)any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and
(g)any and all claims for attorneys’ fees and costs.
Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any severance obligations due
Executive under the Severance Agreement. Nothing in this Agreement waives
Executive’s rights to indemnification or any payments under any insurance
policy, if any, provided by any act or agreement of the Company, state or
federal law or policy of insurance.
8.Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
Executive is waiving and releasing any rights he or she may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Executive acknowledges that
the consideration given for this waiver and release Agreement is in addition to
anything of value to which Executive was already entitled. Executive further
acknowledges that Executive has been advised by this writing that (a) Executive
should consult with an attorney prior to executing this Agreement; (b) Executive
has at least twenty-one (21) days within which to consider this Agreement;
(c) Executive has seven (7) days following the execution of this Agreement by
the parties to revoke the Agreement; (d) this Agreement shall not be effective
until the revocation period has expired; and (e) nothing in this Agreement
prevents or precludes Executive from

9



--------------------------------------------------------------------------------



challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law. Any
revocation should be in writing and delivered to the General Counsel at the
Company by close of business on the seventh day from the date that Executive
signs this Agreement. In the event Executive signs this Agreement and returns it
to the Company in less than the 21-day period identified above, Executive hereby
acknowledges that he/she has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement. The parties agree that changes,
whether material or immaterial, do not restart the running of the 21-day period.
9.California Civil Code Section 1542. Executive acknowledges that Executive has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Executive, being aware of said code section, agrees to expressly waive any
rights Executive may have thereunder, as well as under any other statute or
common law principles of similar effect.
10.No Pending or Future Lawsuits. Executive represents that he or she has no
lawsuits, claims, or actions pending in her name, or on behalf of any other
person or entity, against the Company or any other person or entity referred to
herein. Executive also represents that Executive does not intend to bring any
claims on his/her own behalf or on behalf of any other person or entity against
the Company or any other person or entity referred to herein.
11.No Cooperation. Executive agrees that he or she will not counsel or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so or as related directly to the ADEA waiver in this
Agreement.
12.No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of disputed claims. No action
taken by the Company, either previously or in connection with this Agreement
shall be deemed or construed to be (a) an admission of the truth or falsity of
any claims heretofore made or (b) an acknowledgment or admission by the Company
of any fault or liability whatsoever to the Executive or to any third party.
13.Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.
14.Authority. Executive represents and warrants that Executive has the capacity
to act on his or her own behalf and on behalf of all who might claim through
Executive to bind them to the terms and conditions of this Agreement.
15.No Representations. Executive represents that Executive has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither Party has
relied upon any representations or statements made by the other Party hereto
which are not specifically set forth in this Agreement.
16.Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.
17.Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.
18.Entire Agreement. This Agreement, along with the Severance Agreement and the
Confidentiality Agreement, represents the entire agreement and understanding
between the Company and Executive concerning Executive’s separation from the
Company.
19.No Oral Modification. This Agreement may only be amended in writing signed by
Executive and the Chief Executive Officer of the Company.
20.Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the Commonwealth of Massachusetts.
Executive consents to personal and exclusive jurisdiction and venue in the
Commonwealth of Massachusetts.

10



--------------------------------------------------------------------------------



21.Effective Date. This Agreement is effective eight (8) days after it has been
signed by both Executive, so long as it has been signed by the Parties and has
not been revoked by either Party before that date (the “Effective Date”).
22.Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
23.Voluntary Execution of Agreement. Executive understands and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence on the part or behalf of the Company or any third party, with
the full intent of releasing all of Executive’s claims against the Company and
other persons referenced herein. Executive acknowledge that:
(a)Executive has read this Agreement;
(b)Executive has been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of Executive’s own choice or has voluntarily
declined to seek such counsel;
(c)Executive understand the terms and consequences of this Agreement and of the
releases it contains; and
(d)Executive is fully aware of the legal and binding effect of this Agreement.
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
    
 
[COMPANY NAME]
Dated: _____________________, 20____
By ______________________________________
 
 
 
 
 
 
 
[Executive], an individual
Dated: _____________________, 20____
_________________________________________
 
 


11

